Citation Nr: 0022267	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-42 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for peptic ulcer 
disease, to include consideration as a chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to service connection for cervical strain 
with headaches, to include consideration as a chronic 
disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
consideration as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for chronic cough, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

6.  Entitlement to service connection for hemoptysis, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

7.  Entitlement to service connection for rectal bleeding, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

8.  Entitlement to service connection for weight loss, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

9.  Entitlement to service connection for sleep disorder, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

10.  Entitlement to an effective date earlier than May 13, 
1997 for an award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to August 1977 
and November 1990 to May 1991, with service in the Persian 
Gulf as a flight medic during Desert Storm.  In February 
1992, as a result of his service in the Persian Gulf, he was 
awarded the Combat Medical Badge.  He also performed periods 
of additional service with reserve and national guard units.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in September 1995 and June 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In October 1996, the veteran filed a timely substantive 
appeal in response to an August 1996 statement of the case.  
The August 1996 statement of the case listed the following 
issues:  entitlement to service connection for joint pain, 
muscle pain, cervical strain with headaches, fatigue, chronic 
cough, hemoptysis, duodenal ulcer, rectal bleeding, weight 
loss, folliculitis (claimed as skin rash), sleep disorder, 
and a nervous condition.  Therefore, pursuant to the October 
1996 substantive appeal, these issues were in appellate 
status at that time.

Subsequently, however, several of the foregoing claims were 
either granted by the RO or withdrawn by the veteran.  For 
example, in June 1998, the RO granted service connection for 
PTSD and joint pain due to undiagnosed illness.  Also, in 
July 1998, the veteran withdrew his service-connection claims 
for muscle pain and skin rash.  Thus, they are no longer on 
appeal.  Therefore, the issues remaining on appeal are 
entitlement to service connection for cervical strain with 
headaches, fatigue, chronic cough, hemoptysis, duodenal 
ulcer, rectal bleeding, weight loss, and a sleep disorder.  
The Board notes that during this time the veteran also timely 
appealed the claims of entitlement to service connection for 
hypertension and ulcers and to an effective date earlier than 
May 13, 1997 for an original schedular rating of 30 percent 
for PTSD.  Accordingly, the Board will address these issues 
in the decision below.

During a March 2000 hearing before the undersigned, the 
veteran raised the issue of entitlement to service connection 
for hypertension secondary to PTSD.  Given that this issue 
has not been adjudicated by the RO, the Board refers it for 
appropriate action.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hypertension, cervical strain with headaches, fatigue, 
chronic cough, hemoptysis, rectal bleeding, weight loss, and 
a sleep disorder are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

2.  Peptic ulcer disease is not shown to be of service onset, 
due to an undiagnosed illness or the result of PTSD.

3.  The veteran's service-connected PTSD aggravates his 
peptic ulcer disease. 

4.  The veteran's claim for service connection for a 
psychiatric disorder was received by VA on July 7, 1994.

5.  The earliest clinical evidence suggesting that the 
veteran had a PTSD was on May 13, 1997.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hypertension, cervical strain with headaches, fatigue, 
chronic cough, hemoptysis, rectal bleeding, weight loss, and 
a sleep disorder are not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.317 (1999).

2.  Peptic ulcer disease was not incurred in service and is 
not proximately due to or the result of PTSD, but is 
aggravated by the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).

3.  The criteria for an effective date earlier than May 13, 
1997 for an award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.156, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hypertension, cervical strain with 
headaches, fatigue, chronic cough, hemoptysis, rectal 
bleeding, weight loss, and a sleep disorder

With respect to the appellant's claims for entitlement to 
service connection for hypertension, cervical strain with 
headaches, fatigue, chronic cough, hemoptysis, rectal 
bleeding, weight loss, and a sleep disorder on a direct 
basis, the legal question to be answered initially is whether 
he has presented evidence of a well-grounded claim; that is, 
a claim that is plausible.  If a claim is not well grounded, 
the appeal must fail and there is no duty to assist with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, 
hypertension may be presumed to have been incurred during 
service if it becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317 (a)(2-
5).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the Court 
discussed the relationship between the decision made by the 
United States Court of Appeals for the Federal Circuit in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the 
decision the Court made in Caluza.  The Libertine Court 
adopted the position that the Federal Circuit's Collette 
decision did not affect the Caluza medical nexus requirement. 
Therefore, competent medical evidence is still required to 
show that the veteran's claimed disability is etiologically 
related to service.  Libertine; Arms v. West, 12 Vet. App. 
188 (1999). 

Under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317, a well-
grounded claim for disability due to undiagnosed illness 
generally requires (1) active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; (2) the manifestation of one or more signs 
or symptoms of undiagnosed illness; and (3) objective 
indications of chronic disability during the relevant time 
period of service or to a degree of disability of 10 percent 
or more within the specified presumptive period.  Neumann v. 
West, 2000 U.S. App. Vet. Claims LEXIS 717 (U.S. Vet. App. 
July 21, 2000) (The test for a well-grounded claim described 
in VAOPGCPREC 4-99 (May 3, 1999) was rejected because its 
requirement that a veteran show a nexus between the 
disability and the undiagnosed illness impermissibly added a 
limitation to, rather than derived from, the statute and 
regulation). 
.
The Board acknowledges that the veteran was exposed to combat 
while serving in the Persian Gulf, as reflected by the Combat 
Medical Badge that was awarded to him in February 1992, and 
finds that his accounts of several high blood pressure 
readings, cervical strain with headaches, fatigue, chronic 
cough, hemoptysis, rectal bleeding, weight loss, and a sleep 
disorder are credible and consistent with the circumstances 
of such service.  38 U.S.C.A. § 1154(b); Collette.  
Nevertheless, in this case, the veteran's active duty service 
medical records, to include records maintained during his 
Gulf service, show no indication of a diagnosis of 
hypertension, cervical strain with headaches, fatigue, 
chronic cough, hemoptysis, rectal bleeding, weight loss, or a 
sleep disorder.  The April 1991 demobilization examination 
report, as well as a March 1992 examination report for his 
Reserve service, is negative for hypertension, cervical 
strain with headaches, fatigue, chronic cough, hemoptysis, 
rectal bleeding, weight loss, and a sleep disorder.

The post-service VA and private medical records are negative 
for a diagnosis of hypertension within a year of his 
discharge from active duty.  Furthermore, while subsequent 
medical records note a history of hypertension, there is no 
medical opinion that links it on a direct basis to service or 
within the one-year presumptive period.  The post-service VA 
and private medical records are also negative for a competent 
opinion that links cervical strain with headaches, fatigue, 
chronic cough, hemoptysis, rectal bleeding, weight loss, or a 
sleep disorder to service.

While the veteran contends that he has been diagnosed post-
service with hypertension, cervical strain with headaches, 
fatigue, chronic cough, hemoptysis, rectal bleeding, weight 
loss, and a sleep disorder, there is no competent medical 
evidence linking the claimed disorders to the veteran's 
active duty service or applicable presumptive period.  As the 
veteran has submitted no medical evidence that they are in 
any way due to service, the second prong of Caluza is not 
satisfied with respect to these claims.  It follows that the 
third prong also is not satisfied.  As such, service 
connection for these disorders must be denied on a direct 
basis.  The third prong of Caluza requires competent evidence 
of a nexus between the inservice injury or disease and the 
current disability.  Without competent evidence of a current 
disability that is linked by competent evidence to service, 
the Board must find that these claims are not well grounded, 
and they must be denied.

To well ground a claim for benefits for undiagnosed illness, 
there must be evidence of service in Southwest Asia during 
the Persian Gulf War.  This requirement is obviously met in 
this case.  As to the second and third requirements of 
manifestations of signs or symptoms of undiagnosed illness 
and objective indications of chronic disability, the Board 
finds that, while the veteran has complained of headaches, 
fatigue, chronic cough, hemoptysis, rectal bleeding, weight 
loss, and a sleep disorder, there is no competent objective 
evidence showing that these are chronic disabilities. 

With respect to the appellant's neck pain due to an 
undiagnosed illness, the Board notes that the veteran's 
symptoms of chronic neck pain have been established as being 
due to fibromyalgia.  For example, L.A., M.D., the veteran's 
private physician, reported in September 1999 that the 
veteran experienced neck pain due to fibromyalgia.  In 
November 1999, a VA examiner made essentially the same 
finding.  As this has been associated with a known illness it 
is not due to an undiagnosed illness.  As such, the 
provisions of 38 C.F.R. § 3.317 are not for application.  

Thus, service connection for any of the claimed disorders 
pursuant to the provisions of 38 C.F.R. § 3.317 is not 
warranted.  See Neumann.

In reaching this decision the Board considered the veteran's 
contentions that he developed the disorders on appeal as a 
result of service.  The Board notes, however, that while he 
is certainly capable of asserting these contentions, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In other words, although he 
served as a flight medic during the Persian Gulf War and may 
present testimony and assertions regarding the presence of 
symptoms, the veteran does not possess the medical knowledge 
required to competently relate any reported post-service 
symptomatology to his military service.  The same is true for 
the statements provided by the veteran's spouse and friends.  
Id.  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

While the veteran recounted that service medical care 
providers prescribed him Valium because he had high blood 
pressure readings, the service medical records are negative 
for a diagnosis of hypertension.  To reiterate, there is no 
competent evidence of record that links these disorders on 
appeal to his military service or to an undiagnosed illness.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak at 611.  
Since the service medical records do not show the veteran had 
hypertension, cervical strain with headaches, fatigue, 
chronic cough, hemoptysis, rectal bleeding, weight loss, or a 
sleep disorder in service or within any applicable regulatory 
presumptive period, and as the appellant has submitted no 
medical opinion or other competent evidence to support his 
claim that these disorders are in any way related to his 
period of service or as due to an undiagnosed illness, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.

Although the Board has disposed of the foregoing claims on a 
ground different from that of the RO, that is, whether the 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.   Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Service connection for peptic ulcer disease 

The Board finds that the claim is well grounded and that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Further, a 
gastric or duodenal ulcer may be presumed to have been 
incurred during service if it becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a).  "Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)."  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).

The Board finds that service connection on a direct basis, or 
as due to an undiagnosed illness, is not warranted for the 
following reasons.  First, there is no evidence of peptic 
ulcer disease in service or within the applicable presumptive 
period.  Second, there is no medical opinion linking any 
current peptic ulcer disease to service or the applicable 
presumptive period.  Third, peptic ulcer disease is a 
diagnosed condition and, therefore, the provisions of 
38 C.F.R. § 3.317 do not apply.  Thus, service connection for 
peptic ulcer disease is not warranted on a direct basis or as 
due to an undiagnosed illness.  Further, the veteran's peptic 
ulcer disease is not shown to be proximately due to or the 
result of PTSD, so as to support a grant of service 
connection on a secondary basis.

The Board finds, however, that service connection is 
warranted for peptic ulcer disease secondary to PTSD on an 
aggravation basis.  According to VA outpatient records in 
September and October 1999, the assessments indicate that the 
veteran's PTSD aggravates the veteran's peptic ulcer disease.  
The Board finds this evidence credible and probative because 
the outpatient records span a long period of time.  In other 
words, the VA outpatient examiners were familiar with the 
veteran's physical condition when they made this diagnosis.  
Therefore, without any credible evidence to the contrary, the 
Board finds that service connection for peptic ulcer disease 
secondary to PTSD, on an aggravation basis, is warranted.




III.  Earlier effective date for service connection for PTSD 

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim that 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.  

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (1999).  The 
proper effective date for an original disability compensation 
claim is the "day following separation from active service or 
date entitlement arose if claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2)(i).  
Otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  

The veteran contends that the effective date for the grant of 
service connection and 30 percent disability evaluation for 
his PTSD should be July 7, 1994, the date of claim.  

The record reveals that in a June 1998 decision the RO 
awarded the veteran service connection for PTSD and assigned 
a 30 percent rating effective May 13, 1997.  It notified him 
of this decision at his last known residence in a letter of 
July 1998.  The RO explained that the first clinical 
diagnosis of PTSD was made on May 13, 1997 by a VA outpatient 
examiner.  Therefore, the RO selected it as the effective 
date because there was no prior evidence of PTSD.  Hence it 
concluded that entitlement arose at that time.  

With respect to the veteran's contention, however, the Board 
must find that an effective date back to the date of claim on 
July 7, 1994 must be denied for the following reasons.  
First, given that the veteran filed his claim for entitlement 
to service connection for a psychiatric disorder more than a 
year after discharge, by law, VA cannot assign the effective 
date to the first day after discharge.  

Second, the law also provides that an effective date will be 
the later of the date of claim or date entitlement arose.  As 
noted, although the veteran filed his claim on July 7, 1994, 
the medical evidence of record fails to show that he was 
diagnosed with PTSD (or any psychiatric disorder) at that 
time.  Therefore, the date of claim is not a valid effective 
date in this case because neither a private nor a VA 
physician had diagnosed the veteran with PTSD on or prior to 
July 7, 1994.  

Third, the first date that entitlement arose is May 13, 1997 
because a VA physician diagnosed him with PTSD on this date.  
In this regard, the Board notes that there is no clinical 
evidence of record that shows a diagnosis of PTSD prior to 
May 13, 1997.  For example, VA psychiatric examination 
reports in September 1994 and June 1996 are negative for a 
diagnosis of PTSD.  Likewise, there are no private or VA 
medical records substantiating that the veteran's PTSD was 
present prior to May 13, 1997.  Therefore, without such 
evidence, the Board cannot factually ascertain that 
entitlement to service connection and a 30 percent rating for 
PTSD prior to May 13, 1997 is warranted.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (o)(1) & (2).  Therefore, an effective date 
earlier than May 13, 1997 must be denied.


ORDER

Entitlement to service connection for hypertension, cervical 
strain with headaches, fatigue, chronic cough, hemoptysis, 
rectal bleeding, weight loss, or a sleep disorder is denied.

Service connection is granted for additional disability due 
to peptic ulcer disease, which is aggravated by the veteran's 
service-connected PTSD.

The claim of entitlement to an effective date earlier than 
May 13, 1997 for an award of service connection for PTSD is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


- 14 -


